239 Ga. 45 (1977)
235 S.E.2d 523
COLLINS
v.
THE STATE.
32206.
Supreme Court of Georgia.
Submitted April 8, 1977.
Decided May 13, 1977.
Hester & Hester, Frank B. Hester, David Botts, for appellant.
William Ison, District Attorney, James W. Bradley, Assistant District Attorney, Arthur K. Bolton, Attorney General, Isaac Byrd, Staff Assistant Attorney General, *46 for appellee.
UNDERCOFLER, Presiding Justice.
Appellant was convicted of armed robbery and sentenced to life imprisonment. He appeals.
The facts show appellant inquired about rentals at an apartment house. He stated he would return that afternoon with his wife. He returned that afternoon and robbed the manager at gunpoint. When leaving he told the manager not to move for ten minutes or he would "blow her brains out." Evidence was introduced showing appellant's commission of two other armed robberies of managers of similar apartment houses under almost identical circumstances. These crimes were committed within two months prior to the case under review. Positive identification was made of appellant in all crimes. Certified copies of the indictments and convictions of the prior crimes were admitted into evidence.
There was a logical connection between the crime being reviewed and the prior crimes. They were admissible to show plan, scheme, motive and intent. There was no error in admitting certified copies of the indictments and convictions of the prior crimes. Campbell v. State, 234 Ga. 130 (214 SE2d 656) (1975).
A review of the evidence and the trial court's charge shows no reversible error.
Judgment affirmed. All the Justices concur.